Concurring Opinion By
BENDER, J.
[Wjhen a criminal statute calls for construction, it is not the construction that is supported by the greater reason that is to prevail but that one which, if reasonable, operates in favor of life and liberty.
*433Commonwealth v. Exler, 243 Pa. 155, 89 A. 968, 971 (1914).
I concur in the Majority’s decision which, as my esteemed colleagues correctly recognize, is constrained and delimited by our Supreme Court’s majority opinion in Commonwealth v. Wilgus, 40 A.3d 1201 (Pa.2012). Nevertheless, I am troubled by the interpretation Wilgus imposes on the residence reporting requirement of Megan’s Law section 9792, a provision that, in my opinion, is insolubly ambiguous and cannot be read to exact a criminal penalty on one who, because he is homeless, has no statutorily cognizable “residence” to report. See 42 Pa.C.S. § 9792 (defining “residence” as “[a] location where an individual resides or is domiciled or intends to be domiciled for 30 consecutive days or more during a calendar year”).
In an incisive dissent, Mr. Chief Justice Castille, joined by Mr. Justice Baer, disagreed with the Wilgus majority’s construction, finding its lawyerly perspicacity to be “too much.” Wilgus, 40 A.3d at 1208 (Cas-tille, C.J., dissenting). I write separately to restate the seminal elements of that dissent which, given the “Catch-22” the majority ruling imposes on the defendant, is equally applicable here.
This is a penal statute that threatens a loss of freedom for those who would run afoul of it. As such, this Court is obliged to strictly construe it in favor of the defendant. Unlike the amended statute, this prior version does not, by its plain terms, address the situation of the homeless offender, who does not, and cannot, register a “residence” that would fit within the statutory definition of that term.
In my view, the registration provision at issue here, prior to its recent amendment, reflects at best a latent ambiguity concerning what an offender, such as appellee here, who is both subject to the registration requirements of Megan’s Law and homeless, can do to avoid criminal sanction. At the time of appellee’s offense, the relevant statutory provision defined “residence” for purposes of sexual offender registration as follows: “A location where an individual resides or is domiciled or intends to be domiciled for 30 consecutive days or more during a calendar year.” 42 Pa.C.S. § 9792.
The potential exposure to criminal sanction in this statutory construct turns upon the word “residence,” which is specifically defined in a way that includes a temporal limitation of thirty days. The Majority reasons that the inclusion of “intended residences” in the statutory scheme indicates legislative anticipation that registrants’ residences might not be fixed, and that this potentiality would not excuse a registrant’s noncompliance. The Majority concludes: “There is no exception for homeless offenders, and the Superior Court was incorrect in reading such an exception into the statute,” the purpose of which is to ensure that communities where offenders may live are notified of and protected from the possibility of future predation.
The Majority’s intricate unraveling of the statute, in pursuit of an effectuation of the purpose behind the provision, may make perfect sense to lawyers, but that is not the test when construing a provision that would deprive a person of his or her liberty. The statute, as drafted, simply does not by its terms account for homeless or transient offenders. The definition at Section 9792 needs no additional construction if applied to a registrant fortunate enough to secure a physical place to live upon release: “A location where an individual resides or is domiciled or intends to be domiciled for *43430 consecutive days or more during a calendar year.” Although thirty days of predictable and reliable living arrangements does not seem like a difficult prospect, the reality is that in this day and age, many persons lack even that little security. And, indeed, the consequences of criminal prosecution no doubt make convicted offenders less likely able than law abiding citizens to secure reliable or stable living arrangements. So it was here- Offenders such as appellee, by definition, have no “residence” as that term is defined in the statute. Thus, as applied to a homeless registrant who is the “common person” to whom the statute applies, residence is, at best, ambiguous. As such, the governing definition of residence is also, at best, silent on the nature of the obligation of such persons. To find a basis to punish offenders who lack a statutory residence to report, one must go behind the plain language. In such circumstances, the mandate of strict construction/lenity, which favors liberty, must apply; and, in my view, that principle dictates the outcome here. For certain, a park bench does not a residence make.
Id. at 1208,1210-11 (emphasis added).
Consistent with the foregoing analysis, I discern scant basis on which to penalize this defendant. Indeed, I find it difficult to overcome the notion that his only real “offense” is homelessness. Nevertheless, inasmuch as the majority opinion in Wil-gus determines otherwise, I acknowledge that the Majority in this case is constrained in the ruling we hand down today. Accordingly, I concur in its decision.